Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-3 and 7-8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The scope of coverage sought is the same and the chemical structures of the photoresist and steps for processing them are identical. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,5,8-11,13 and 16-17 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Takahashi et al. JP 2003-2330191. 


Takahashi et al. JP 2003-2330191 (machine translation attached) teaches in table 1 on page (47), the composition of resist 8, which uses polymer C-5, crosslinker B-4, PAG (A1-33), basic compound 3, solvent and surfactant W1 (megafac F176).  

    PNG
    media_image1.png
    112
    384
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    139
    220
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    125
    265
    media_image3.png
    Greyscale
 The resist composition was filtered through a 0.1 microns filter, coated onto a silicon wafer, dried for 90 seconds to form a 0.3 micron film.  These were then exposed using an electron beams, post baked at 110 degrees C for 60 seconds, developed in TMAH,  rinsed with water and dried.  [0141-0142, 0149-0150]. Useful crosslinking agents include B-2 
    PNG
    media_image4.png
    136
    221
    media_image4.png
    Greyscale
[0048-0064, particularly 0050].  Useful photoacid generators are disclosed including those which generator acid in response to exposure to KrF, ArF, deep UV, mercury lamp ( g,i and h lines), X- ray, electron beam, and/or ion beam [0065-0117]. The addition of a basic compounds is disclosed  [0118-0126]. 

Claims 1,5,8-11,13 and 16-17 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Uenishi 20020061462 
Uenishi 20020061462  teaches in table 1 on page (25), the composition of resist 14, which uses polymer P-41 (page 22), crosslinker MM-3 (page 24), PAG-2, basic compound  solvent and surfactant (Troysol S-366).  

    PNG
    media_image5.png
    94
    301
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    154
    252
    media_image6.png
    Greyscale

The resist is spin coated, dried and 100 degrees C.  The resist is exposed using e-beam, post baked at 110 degrees,  developed, rinsed and dried [0207-0208,0247-0251]. Useful PAGs are disclosed [0077-0109]. Useful crosslinking agents are disclosed [0111-0132]. 

Claims 1,5,8-11,13 and 16-17 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Adegawa et al. JP 2001-142200.
Adegawa et al. JP 2001-142200 (machine translation attached) teaches in table 1 on page (22), the composition of resist 1-11, which uses polymer P-11, crosslinker MM-4, PAG (I-5) and solvent.  

    PNG
    media_image7.png
    147
    374
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    92
    283
    media_image8.png
    Greyscale


The resist is spin coated, dried and 110 degrees C.  The resist is exposed using e-beam, post baked at 110 degrees,  developed, rinsed and dried [0073,0082-0084]. Useful acid decomposable groups include t-butyl [0019]. Useful PAGs are disclosed [0023-0038]. Useful crosslinking agents are disclosed [0039-0047]. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Ikezaki et al. JP 09-166870.
Ikezaki et al. JP 09-166870 (machine translation attached) teaches composition including an alkali soluble resin, an acid generator, an alkoxymethyl glycoluril crosslinking agent and a basic compound  (abstract). Polymers B2, B3, B4 and B7 are hydroxystyrene/t-butyl(meth)acrylate copolymers [0026]. Acid generators having the formula disclosed at  [0027-0031] are used in the examples.  crosslinkers are disclosed at [0032] and include tetramethoxymethylglycoluril (1) or hexamethoxymethylmelamine (2). Basic compounds and solvents are disclosed at [0032]. Examples resists 10-13, 14, 17 19 and 22 include one of the polymers together with a photoacid generator and crosslinking agent (1 or 2) (see tables 2-4, pages 11-12).  The use of an excimer laser operating at 248 nm is disclosed [0002]. These examines are coated onto a silicon wafer, baked to form a 0.7 micron film, exposed using a KrF laser (248 nm). Through a photomask, post baked at 110 degrees C, developed and evaluated [0025]. Post baking at 50-150 degrees C is disclosed [0023].  The use of far UV sources such as excimer laser, X ray and sychrotron radiation is disclosed  is disclosed 

Claims 1,3,5-13 and 15-17  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. JP 2003-2330191. 
It would have been obvious to one skilled in the art to modify the cited example of 
Takahashi et al. JP 2003-2330191 by replacing the crosslinker with the tetramethoxymethylglycoluril and/or using a KrF laser as the exposures source based upon the equivalence of these with the crosslinker used and e-beam exposure used established in the reference.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezaki et al. JP 09-166870, in view of Kobayashi et al. 20050048395.  
Kobayashi et al. 20050048395 teaches polymer E which is a p-hydroxystyrene/2-ethyl-2-adamantyl acrylate copolymer [0247], polymer F which is a p-hydroxystyrene/1-ethyl-1-norbornene acrylate copolymer [0248], polymer L which is a p-hydroxystyrene/2-ethyl-2-adamantyl acrylate copolymer [0254] and polymer M which is a p-hydroxystyrene/1-ethyl-1-norborneneadamantyl acrylate copolymer [0255].  Resists 5,6 , 16 and 17 combined these with photoacid generators, basic compounds, surfactants and solvents (see tables 1-3). The resists are coated, dried, exposed using an excimer laser, post baked at 110 degrees, C, developed and evaluated [0278-0282]  The use of KrF lasers is disclosed [0010-011]. Negative acting chemically amplified resists have crosslinkers added [0008]. The crosslinking is known to occur both through the hydroxy group of a phenolic group and the deprotected acid labile group [0126,0136]. Useful crosslinkers are disclosed including tetramethyoxymethylglycolurils [0206-0207]. Useful groups include 
    PNG
    media_image9.png
    166
    131
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    114
    126
    media_image10.png
    Greyscale
 (page 10), where the acid labile group R8 can be a C4-20 tertiary alkyl groups or one of 
    PNG
    media_image11.png
    232
    150
    media_image11.png
    Greyscale
where R13 or R19 can be alkyl or aryl groups which can be substituted by hydroxyl, alkoxy, carboxy, alkoxycarbonyl, oxo, amino, alkylamino, cyano, mercapto, alkylthio, sulfo or the like [0102-0105,0112-0113,0115,0121,122]. 
It would have been obvious to one skilled in the art to modify the examples of Ikezaki et al. JP 09-166870 by replacing the p-hydroxystyrene/t-butylacrylate with any of a p-hydroxystyrene/2-ethyl-2-adamantyl acrylate copolymer, a p-hydroxystyrene/1-ethyl-1-norbornene acrylate copolymer,  p-hydroxystyrene/1-methyl-1-adamantyl acrylate copolymer or a p-hydroxystyrene/1-methoxyethyl-1-norbornene acrylate copolymer based upon the equivalence of these taught in Kobayashi et al. 20050048395 with a reasonable expectation of forming a KrF sensitive resist based upon the use of these with a KrF exposure in the examples to generate a positive image and the disclosure of crosslinkers in Kobayashi et al. 20050048395.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Natsume et al. JP 2013-029623 (machine translation attached)  teaches copolymers useful in resists including 4-hydroxystyrene, tert-butylacrylate/styrene, and 4-hydroxystyrene/2-ethyladamantyl acrylate [0080-0138 , particularly 0138]. The useful PAGs are described throughout. The addition of the crosslinking agents [E] causes crosslinking and results in a negative acting composition, including CYMEL crosslinkers  [0196-0217]. Resists J-7 and  J-8 combines hydroxystyrene/styrene copolymers (B-4 or B-4/B-5) with photoacid generators A-1 and C-1/C-5, amine D-1 and crosslinker 1,3,4,6 tetrakis methoxymethyl glycoluril (see table page 56)
Yamada et al. 20030099900 teaches in example 2 a 2-ethyl-2-adamantyl methacrylate/p-hydroxystyrene copolymer (resin A1)[0093-0094]. This was combined with an acid generator and quencher in solvent, spin coated onto a silicon wafer, dried, exposed using a KrF laser, post baked, developed [0105-0106]. 
Kon 20050277055 teaches a positive acting photoresist consisting of a vinylphenol/t-butylacrylate copolymers, photoacid generator, N-methylpyrrolidone and solvent [0080-0084]. The addition of a crosslinking agent is added to make the chemically amplified resist a negative resist [0006]. Useful crosslinking agents are disclosed at [0067-0073].  
Cameron et al. 20030027061 teaches positive and negative acting chemically amplified resist. 
	Numata eta l. 20010023050 teaches positive acting resist and crosslinkers. 
Kobayashi et al. JP 2001-109142 (machine translation attached) teaches in table 1 resist composition 5, which includes resin C-4 which is a terpolymer of hydroxystyrene, styrene and t-butyl acrylate [0081], resins C-5, acid generator A-5 (diphenyliodonium 2-trifluoromethylbenzene sulfonate), carbazole sensitizers B-1 and B3, two acid diffusion controllers (beta-2, beta-3) and two solvents [0085]. The addition of a crosslinking agent changes the polarity of the resist and it becomes a negative acting resist (abstract and [0006]). Crosslinking agents including methoxymethyl group containing glycolurils such as CYMEL 1174  are disclosed [0057-0064, particularly 0064]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 12, 2022